DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Specification
The disclosure is objected to because of the following informalities: the limitation “Poly bis-methoxy ethoxyethoxide-phosphazenex” on page 6, line 19 and page 8, line 4 of the specification should be corrected to read “poly(bis((methoxyethoxy)ethoxy) phosphazene)”.
The specification recites that the lithium-conducting additive may include bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfoimide (LiTFSI) (page 7, lines 17-24). However, all these three compounds are identical, and they are represented by the formula LiN(CF3SO2)2.
The examiner suggests that “Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3)” on page 7, line 22 is amended to recite “Li-fluoroethyl-fluorophosphate (LiPF3(CF2CF3)3)”.
Appropriate correction is required.

Claim Objections
Claims 4, 8, and 10 are objected to because of the following informalities:  
The limitation “Poly bis-methoxy ethoxyethoxide-phosphazenex” in claims 4 and 10 should be corrected to read “poly(bis((methoxyethoxy)ethoxy) phosphazene)”.
The examiner suggests that “Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3)” in claim 8 is amended to recite “Li-fluoroethyl-fluorophosphate (LiPF3(CF2CF3)3)”.
Claim 8 recites that the lithium-conducting additive may include bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfoimide (LiTFSI) (page 7, lines 17-24). However, all these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “polyimide foam”, and the claims also recite ”polymethacrylimide (PMI) foam” which is the narrower statement of the range/limitation (see the attached “Polymethacrylamid”).
Claims 4 and 10 recite the broad recitation “aliphatic polycarbonate”, and the claims also recite “including poly(vinylene carbonate)(PVC), poly(ethylene carbonate)(PEC), poly(propylene carbonate)(PPC), and poly(trimethylene carbonate)(PTMC)” which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “carbon”, and the claims also recite ”carbon nanotubes” which is the narrower statement of the range/limitation
Claim 7 recites the broad recitation “(ROCO2Li)2, wherein R is a hydrocarbon group”, and the claims also recite ”(CH2OCO2Li)2” which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326).
With regard to claims 1, 18, and 19, Chai et al. teach an anode comprising a prelithiated anode active material which may be in the shape of particles residing in the pores of a porous electrically conductive material, such as a conductive polymer foam (abstract, par.0031).
The conductive polymer foam of Chai et al. is equivalent to the “polymer foam material having pores” in claim 1. The pores have a total pore volume Vp.
Prelithiated anode active particles residing in the pores of a conductive polymer foam of Chai et al. are equivalent to a “plurality of primary particles of an anode active material embedded or in contact with said foam material” in claim 1. The prelithiated anode active particles have a total volume Va.
Chai et al. do not teach that the foam may be in particulate shape.
Shin et al. teach an electrode material comprising a foam and a plurality of nanostructures disposed inside the pores of the foam (abstract, par.0014-0016). Shin et al. teach that the foam may be formed as a particle (par.0025, par.0090, claims 12 and 13).
Therefore, it would have been obvious to one of ordinary skill in the art to mek the conductive polymer foam comprising anode active particles of Chai et al. in the shape of particles.
Shin et al. further teach that the nanostructures are anode active materials (par.0016), and the nanostructures represent 2-70vol% of the total volume of the foam pores (par.0083). This range overlaps the range for the Vp/Va ratio in claim 1.
Therefore, a conductive polymer foam comprising anode active particles, wherein the foam is in the shape of particles of Chai modified by Shin is equivalent to the “anode particulate” in claims 1 and 18.
The limitation of claim 1 “for a lithium battery” is an intended use and adds no patentable weigh to the claim.
Chai et al. further teach that the anode is a battery-like anode (abstract). Therefore, the anode of Chai modified by Shin meets the limitations of claim 19.
With regard to claims 11 and 13, Chai et al. teach that the anode active material may be lithiated Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni. Mn, Cd (par.0031 and par.0075).
With regard to claim 14, Chai et al. teach that the particles of anode active material may be in the form of nanoparticle, nanowire, nanofiber, nanotube, nanosheet (par.0080).
With regard to claims 15 and 16, Chai et al. teach that the particles of anode active material may be coated with a layer of graphene (par.0077).
With regard to claim 17, Chai et al. teach that the anode active material may be a lithiated metal oxide (par.0075). Lithiated metal oxides are porous materials, as evidenced in par.0012 of Johnson et al. (US 2009/0246561).
With regard to claims 20 and 21, Chai et al. teach a battery-like anode (abstract).
Chai et al. do not specifically teach a battery comprising the anode.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the anode of Chai modified by Shin in a battery.
Additionally, Shin et al. teach that an electrode comprising a foam and nanostructures inside the pores of the foam may be used as electrode material for a lithium secondary battery (par.0014-0016, par.0032).
The lithium secondary batteries include lithium ion secondary batteries, as evidenced in par.0003 of Endo et al. (US 2014/0004423).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326) as applied to claim 1 above, and further in view of Strunk et al. (US 2016/0322632).
With regard to claim 2, Chai modified by Shin teach the anode particulate in claim 1 (see paragraph 8 above). Chai et al. teach a conductive polymer foam (par.0031), but Chai et al. and Shin et al. do not teach the claimed polymer
However, it is well-known in the art that polyimide is an electrically conductive polymer, as evidenced in par.0049 of Strunk et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyimide as the electrically conductive polymer of Chai modified by Shin.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326) as applied to claim 1 above, and further in view of Wetzel et al. (US 2018/0087189).
With regard to claims 3 and 6, Chai modified by Shin teach the anode particulate in claim 1 (see paragraph 8 above). Chai et al. teach a conductive polymer foam (par.0031), but Chai et al. and Shin et al. do not teach the claimed polymer and the claimed additive.
However, it is well-known in the art that a non-electrically conductive polymer, such a polyurethane may be combined with an electrically conductive filler, such as carbon black to obtain an electrically conductive polymer material (see par.0057 of Wetzel et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyurethane mixed with carbon black as electrically conductive material of Chai modified by Shin.
Polyurethane meets the limitations of claim 3.
Carbon black meets the limitations of claim 6 for carbon as electron-conducting material.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326) as applied to claim 1 above, and further in view of Hasegawa (US 2018/0241085).
With regard to claims 4 and 8-10, Chai modified by Shin teach the anode particulate in claim 1 (see paragraph 8 above). Chai et al. teach a conductive polymer foam (par.0031), but Chai et al. and Shin et al. do not teach the claimed polymer and the claimed additive.
However, it is known in the art that polyethylene oxide or polypropylene oxide compounded with a lithium salt such as LiClO4, LiBF4, or LiPF6 is an ion-conductive electrically conductive polymer, as evidenced in par.0029 of Hasegawa.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene oxide and/or polypropylene oxide compounded with a lithium salt such as LiClO4, LiBF4, or LiPF6 as the electrically conductive polymer of Chai modified by Shin.
Polyethylene oxide and polypropylene oxide meet the limitations of claim 4.
LiClO4, LiBF4, and LiPF6 meet the limitations of claim 8.   
The limitations of claims 9 and 10 are met when polyethylene oxide and polypropylene oxide compounded with LiClO4, LiBF4, or LiPF6                                                       are used in combination.                                                                                    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326) as applied to claim 1 above, and further in view of Ogura et al. (US 2002/0182495).
With regard to claim 5, Chai modified by Shin teach the anode particulate in claim 1 (see paragraph 8 above). Chai et al. teach a conductive polymer foam (par.0031), but Chai et al. and Shin et al. do not teach the claimed reinforcement material.
However, it is well-known in the art that carbon nanotubes may be included in an electrically conductive matrix in combination with an electrically conductive polymer, in order to increase the mechanical strength of matrix, as shown in par.0036 and par.0070 of Ogura et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use carbon nanotubes in combination with the electrically conductive polymer of Chai modified by Chin, in order to increase the mechanical strength of the polymer.

13.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326) as applied to claim 1 above, and further in view of Affinito et al. (US 2011/0177398).
With regard to claims 7 and 8, Chai modified by Shin teach the anode particulate in claim 1 (see paragraph 8 above). Chai et al. teach a conductive polymer foam (par.0031), but Chai et al. and Shin et al. do not teach the claimed lithium ion-conducting additive.
However, it is well-known in the art that electrically conductive polymers may be mixed with lithium salts such as LiBr, LiClO4, LiAsF6, LiBF4 in order to be ion conductive, as shown in par.0063 of Affinito et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use mix a salt such as LiBr, LiClO4, LiAsF6, LiBF4  with a conductive polymer, in order to increase the ion conductivity of the polymer.
LiBr is a compound of formula LiX in claim 7, wherein X is Br.
LiClO4, LiAsF6, and LiBF4 meet the limitations of claim 8.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2019/0103231) in view of Shin et al. (US 2016/0315326) as applied to claim 11 above, and further in view of Simoneau (US 2008/0318128).
With regard to claim 12, Chai modified by Shin teach the anode particulate in claim 11 (see paragraph 8 above), but fail to specifically teach the claimed alloy.
Simoneau teaches that the anode of a rechargeable battery may be a Li-Z alloy, wherein Z is a metal or semiconductor in an amount of less than 10wt% (par.0036-0037, claim 11), wherein Z may be Al, Mn, Zn, or Si (claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an alloy of Li with 10wt% or less of Al, Mn, Zn, or Si as the anode active material of Chai modified by Shin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722